Detailed Office Action
Applicant's amendments and arguments filed on 2/4/2021 has been entered and fully considered. Claim 21 has been amended. Claims 1-20, and 27 have been cancelled. Claims 31-37 have been withdrawn from examination. Claims 21-26 and 28-37 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant's amendment to claim 21 has overcome the 35 USC 112(b) rejection previously set forth in the non-final office action of 8/4/2020. This rejection is withdrawn.
Applicant’s arguments that the cited prior arts {PRYOR (US-2004/0004653), hereinafter PRYOR, in view of NIEBLING (US-2010/0320649), hereinafter NIEBLING} do not disclose the previous claim 27 (now cancelled and incorporated into claim 21), have been fully considered and found not to be persuasive (see arguments of 2/4/2021, pages 6-9).
Applicant states that it is clear from the reading of PRYOR at paragraph [0125] the channels in PRYOR are gaps between the side rails and the perimeter walls of the build box and not channels in the bottom surface of the floor of the build box as in claim 21. Further, the channels in PRYOR do not provide fluid communication to the powder bed as required by claim 21. The air flow in PRYOR is not in fluid communication with the build powder as required by claim 21. The channels in PRYOR are on the sides and are not in fluid communication with the build powder in the build box.
Additionally the Examiner's position that NIEBLING discloses the porous discs are flush with the support surface of the floor of the build box is not supported by NIEBLING. NIEBLING's statement of "such a wall may, for example, have a completely or partially screen-like configuration" in which the Examiner relies, does not in any way disclose the porous discs are flush with the support surface of the floor of the build box as required by claim 21.
Combining these two references would result in a gap or channel between a side rail and the perimeter walls of a build box (as in PRYOR) with orifices that have screens on the bottom of the build box (as it NIEBLING). There is no connections or fluid communication disclosed or suggested from the side channels in PRYOR to the bottom orifices in NIEBLING.
	The Examiner respectfully disagrees. To facilitate the discussion, the Examiner has reproduced relevant figures of PRYOR and has pasted it below (hereinafter referred to as pasted figure). The Examiner notes that PRYOR neglected to include numeral 252 on FIG. 8. The Examiner has included this numeral and has included a similar FIG. 12 to demonstrate that channels 352 and 252 are the same {[0179]}.

    PNG
    media_image1.png
    519
    753
    media_image1.png
    Greyscale

	As also stated in the non-final office action of 8/4/2020 (see page 11), the Examiner notes that the pasted figure (or FIG. 8 of PRYOR) is very similar to the instant FIG. 6. 
The pasted figure is a top or plan view. As indicated, the surface 252/253 with channels in them is located at the bottom surface. Thus, PRYOR reads on the limitation of a “bottom surface (30) having channels (28)”. Note that as indicated in the non-final office action of 8/4/2020 (page 11), PRYOR teaches that these channels are in communication with air flow {[0125] “this air flow can be directed into the gap or channel 252”}. Note that FIG. 8 of PRYOR is the plan view of the powder bed assembly {[0034]}. As such, the channels are in communication with the powder bed that sits on the top of this bottom surface. Therefore, and contrary to the applicant’s argument above, the 
Regarding applicant argument that NIEBLING porous disc are also located on the wall and thus combination of NIEBLING/PRYOR would result in a channel on the perimeter of the wall of PRYOR, as shown above, the channels of PRYOR are located on the bottom surface and not the perimeter of the wall.
Furthermore, NIEBLING discloses that its porous screen or orifices can be located at the bottom {[0032] “The fluid preferably penetrates through at least one wall of the construction space (for example, construction space bottom) having a multiplicity of inlet or outlet orifices for the fluid”}. Here, NIEBLING refers to the bottom as a wall and not a perimeter wall.
The Examiner submits that incorporation of NIEBLING’s screen (or gas permeable disc) in the method of PRYOR results in the gas-permeable disks being flush with the support bottom surface. This was also outlined in the non-final office action of 8/4/2020 when analyzing claim 27 (see pages 11 and 12). This claim is now included in claim 21 and its discussion is outlined below in the 35 USC 103 rejection section while analyzing claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over PRYOR (US-2004/0004653), hereinafter PRYOR, in view of NIEBLING (US-2010/0320649), hereinafter NIEBLING and LEGLER (DE-10211108514-A1), hereinafter LEGLER.
Regarding claims 21, 22, 24, and 28-30, PRYOR discloses a method that reads on the Applicant claim of A method for curing a three-dimensional inkjet printed article (88) including the steps of: creating the article (88) with a three-dimensional inkjet printer (2) by applying a curable binder solution comprising a solvent to a build powder {[0002] The present invention is directed toward apparatus, systems and methods for use in three-dimensional printing, [0021] Embodiments of the present invention may incorporate a powder layer depositor, a printhead for dispensing binder or other fluids (inkjet printer), [0007] The binding action can be achieved through an adhesive (the curable part) which is initially dissolved in or mixed with the binder and is left behind on the powder when the volatile component (the solvent) of the binder evaporate, [0014] For some purposes it may be desirable to use binder liquids, which comprise organic solvents}, 
wherein the article (88) is supported by a powder bed (90) comprising the build powder that is contained by a gas-permeable build box (54) {[0023] Embodiments of the present invention are also directed toward several means of enclosing and controlling the environment surrounding the three-dimensional printing machine (the enclosure is the build box), [0100] Powder Bed Assemblies comprises a build bed in which the part is constructed (“part” is the article that is supported by the powder bed), [0125] As best illustrated in FIG. 2, a pair of opposing side rails 250 extends along the three-[0178] Housing may have one or more gas inlet connections and gas outlet connections to establish a flow of air or other gas (gas permeability)}.
wherein the build box (54) includes a floor (12) having a support surface (26), a bottom surface (30), {[0100] Powder Bed Assemblies comprises a build bed in which the part is constructed, see FIG. 8: 216 is the floor supporting surface 220, and the channels or gaps (numbered as 252 on the pasted graph above, similar to FIG. 6 of the instant disclosure), [0125] This airflow can be directed into the gap or channel 252, also see that argument section above}. 
Note that the Examiner interprets the gas inlet/outlet connections and gaps/channels of PRYOR’s build box as disclosing the gas-permeability of the build box. 
PRYOR, however, is silent on additional gas-permeable disks or orifices that are in fluid communication with the channels and powder bed.
In the same filed of endeavor that is related to method for production of 3D objects, NIEBLING discloses a method that reads on the Applicant claim of and a plurality of gas- permeable disks (18), the gas-permeable disks (18) being flush with the support surface (26) and providing fluid communication between the powder bed (92) and the channels (28) of the bottom surface (30)  {[abstract] The invention relates to a method for the production of a 3D object made of a powdery material, wherein additional temperature control is carried out in the available space by passing a [0011] The object on which the invention is based is to specify a method for the production of a 3D object made of a pulverulent material in which the component distortion as a result of temperature gradients and also the thermal degradation of the powder material are largely restricted, [0032] The fluid preferably penetrates through at least one wall of the construction space (for example, construction space bottom, note that holes or orifices or disks are located at the bottom surface or bottom support, also they are flush with the bottom surface since the flow has to go thru them at the bottom to get to the bed) having a multiplicity of inlet or outlet orifices for the fluid, Such a wall may, for example, have a completely or partially screen-like configuration (screen or multiple orifices indicting gas-permeability, note that the wall or surface is the screen thus holes are flush with this surface), [0028] The use of a gas as a fluid flowing through influences the layer cake to a lesser extent (indicating communication with the powder bed)}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined teachings of NIEBLING with the method of PRYOR and have included a screen or multiple orifices in the construction of the build box at the bottom surface so that it can communicate with the channels that PRYOR discloses.
This arrangement can be used to provide the box with a very efficient gas-permeability. As disclosed by NIEBLING, the advantage of this arrangement is to eliminate the undesired temperature gradient that causes thermal degradation of the powder material due to an efficient gas distribution {[0011]}.
[0124]}. Also note that PRYOR teaches that this drying is related to layer binding or curing or solidification and/or evaporation of solvent in the adhesive binder {[0007], [0224], [0228]}. 
Therefore, as shown above, PRYOR teaches the following limitation of claim 21: upon completion of creating the article (88) with a three-dimensional inkjet printer (2), transferring the build box (54) containing the completed article (88) from the three- dimensional inkjet printer (2).
However, PRYOR is explicitly silent on transferring the build box to a separate curing apparatus where the drying can occur.
In the same filed of endeavor that is related to thermal after treatment of printed or molded articles, LEGLER discloses a method that reads on the applicant claim of into a receiving cavity (68) of a curing apparatus (50); flowing a draft (92) through the powder bed (90) while the build box (54) is within the receiving cavity (68) to controllably adjust the temperature of the article (88) to a preselected temperature (claim 21), {[0001], [0014], [0015], [0022] note the controller that is connected to temperature measurement device, [0026] note teaching on the target temperature}, further comprising heating the draft (claim 22) {[0022] note controlling the heater that heats the object}, further comprising causing the draft (92) to flow through the powder bed (90) to controllably lower the temperature of the article (88) from the preselected temperature (claim 28) {[0022] note controlling the blower and if needed introducing fresh gas or make up gas to lower the temperature via draft, [FIG. 1] note that arrows are the flow or draft that goes through unprinted powder 2 and cools printed object 3}.
At the effective filing date of the instant invention, it would have been obvious to have incorporated the teaching of LEGLER in the method of PRYOR/NIEBLING and have included the curing apparatus of LEGLER in the combination method above. One would have been motivated to seek methods that provide for this after treatment, since PRYOR teaches that its build box is transferable and can be moved away for drying and curing at elevated temperature and this transferability prevent delaying the printing operation. 
The advantage of this after treatment separate box as disclosed by the LEGLER is that efficient heat transfer to the object through the unprinted powder can be effected and thus a uniform temperature throughout can be obtained that prevents warpage of the object and reduces curing time {[0016]}. Furthermore, as disclosed by PRYOR drying away from 3D printing machine can speed up the printing process {[0124]}. 
The remainder limitation of claim 21, and dependent claims 24, 29, and 30 are related to using a chemical sensor.
Regarding the remainder limitation of claim 21: having a chemical sensor (82); and monitoring the amount of solvent in the draft (92) with the chemical sensor (82) after the draft (92) exits the powder bed (90) {see PRYOR [0210]}; 
Claim 24: wherein the step of flowing the draft (92) includes recirculating the draft after it exits the powder bed (90) back through the powder bed (90) and further comprising the step of removing at least some of the solvent from the draft before it reenters the powder bed (90) {see PRYOR {[0023], [0202], [0207]};
Claim 29: discontinuing flowing the draft (92) through the powder bed (90) when the chemical sensor (82) indicates that the amount of solvent in the draft (92) is at a preselected level {see PRYOR [0210] note adjustment or shutdown of flow based on the sensor feedback};
Claim 30: further comprising the step of removing at least some of the solvent from the draft with a collection device {see PRYOR [0202], [0207] note the use of absorber to remove the organic vapor solvent}
The Examiner notes that as shown above, PRYOR teaches these limitations, however, for the draft of the build box that is located in the 3D printing machine and not the draft of the curing apparatus of LEGLER that was incorporated in the method of PRYOR/NIEBLING.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the chemical sensor and adsorbent arrangement of the build box/3D printing machine of PRYOR in the curing apparatus of combination of PRYOR, NIEBLING, and LEGLER, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the chemical sensor/absorber arrangement of build box in the curing apparatus since the build box in the curing apparatus is subjected to the same efficient treatment that PRYOR discloses while sitting in the 3D printing machine. It is therefore, highly desired to create the same 
Dependent claims 23, 25, and 26 are related to the introduction of draft flow in and out of the curing apparatus.
Regarding claim 23 limitation of wherein the step of flowing the draft (92) comprises changing the direction of the flow of the draft (92) through the powder bed from time to time {see NIEBLING [0033] note that various closing arrangements relate to reversing the flow}.
Regarding claim 25 limitation of wherein the step of flowing the draft (92) includes introducing the draft (92) into the powder bed (90) through at least one of a wand (230) and a paddle (240) {see NIEBLING [0032] note that the partially scree-like configuration is similar to the paddle configuration of instant FIG. 16}.
Regarding claim 26 limitation of wherein the step of flowing the draft (92) includes withdrawing at least a part of the draft (92) from the powder bed (90) through at least one of a wand (230) and a paddle (240) {see NIEBLING [0029] note that vacuuming relates to withdrawing the draft}.
As set forth in the rejection of claim 21, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the instant invention to have combined teachings of NIEBLING with the method of PRYOR and have included a screen, multiple orifices in paddle configuration, and various flow arrangement in the construction of the build box. This arrangement can be used to provide the box with a very efficient gas-permeability. As disclosed by NIEBLING, the advantage of this [0011]}.
The Examiner notes that as shown above, NIEBLING teaches these limitations, however, for the draft of the build box located in the 3D printing machine and not the draft of the separate curing apparatus of LEGLER that was incorporated in the method of PRYOR/NIEBLING.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicate the screen and flow arrangement of the build box of NIEBLING in the curing apparatus of combination of PRYOR, NIEBLING, and LEGLER, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the screen and flow arrangement of build box in the curing apparatus since the build box is subjected to the same efficient treatment that the combination of PRYOR/NIEBLING discloses but in the separate curing apparatus. It is therefore, highly desired to create the same environment for efficient curing of the part in the separate curing apparatus since the objective is the same, i.e. production a defective-free 3D printed part. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748